Exhibit 10.18
VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of September  _____, 2009 (this “Agreement”), by and
between Michael Hodges (the “Principal Shareholder”) and
                                         (the “Shareholder”).
 
WHEREAS, as of the date hereof, the Shareholder owns                      shares
(the “GFS Shares”) of the common stock, no par value (the “Company Common
Stock”), of Genesis Fluid Solutions, Ltd., a Colorado corporation (the
“Company”);  
WHEREAS, in accordance with Section 7-107-302 of the Colorado Business
Corporation Act (the “CBCA”), the Shareholder desires to irrevocably appoint the
Principal Shareholder as its proxy to vote all of the GFS Shares which the
Shareholder would be entitled to vote at an annual or special meeting of the
shareholders of the Company or by the written consent of the stockholders of the
Company as permitted by the CBCA;
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound hereby, agree as follows:
1. Agreement to Vote Shares. Commencing on the date hereof and continuing until
the Shareholder no longer holds any of the GFS Shares or securities received in
exchange for such GFS Shares (the “Shares”), the Shareholder agrees to permit
the Principal Shareholder to vote the Shares in his sole discretion in
accordance with the Form of Proxy annexed hereto as Exhibit A.
2. Representations of Shareholder. The Shareholder represents and warrants to
the Principal Shareholder as follows:
a. The Shareholder is the record and beneficial owner (for purposes of this
Agreement, such term shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations promulgated thereunder, but without regard to any conditions
(including the passage of time) to the acquisition of such shares) of, and has
good and valid and marketable title to, the Shares.
b. As of the date hereof, the Shareholder is not the record or beneficial owner
of any shares of Company common stock or other voting securities or instruments
of the Company, other than the Shares.
c. The Shareholder has all requisite power and authority necessary to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.
d. This Agreement has been duly executed and delivered by the Shareholder and
this Agreement constitutes a valid and binding agreement of the Shareholder,
enforceable against the Shareholder in accordance with its terms.

 

 



--------------------------------------------------------------------------------



 



e. Other than as required or permitted by this Agreement, the Shares are now and
shall at all times during the term of this Agreement be owned of record and
beneficially owned by the Shareholder, free and clear of all pledges, liens,
proxies, claims, charges, security interests, preemptive rights, voting trusts,
voting agreements, options, rights of first offer or refusal and any other
encumbrances or arrangements whatsoever with respect to the ownership, transfer
or voting of the Shares, and there are no outstanding options, warrants or
rights to purchase or acquire, or agreements or arrangements relating to the
voting of, any of the Shares other than this Agreement.
f. The execution and delivery of this Agreement by the Shareholder and the
performance by the Shareholder of its obligations hereunder will not (including
with notice or lapse of time or both) require any consent, approval, order,
authorization or permit of, or registration or filing with or notification to,
any governmental entity or other party, except for the filing with the SEC of
any Schedules 13D or 13G or amendments to Schedules 13D or 13G and filings under
Section 16 of the Exchange Act, as may be required in connection with this
Agreement and the transactions contemplated hereby.
g. The Shareholder hereby waives, and agrees not to assert or perfect, any
dissenters’ rights and any similar rights that it may have by virtue of
ownership of the Shares.
3. Representations of Principal Shareholder. The Principal Shareholder
represents and warrants to the Shareholder as follows:
a. The Principal Shareholder has all requisite power and authority necessary to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.
b. This Agreement has been duly executed and delivered by the Principal
Shareholder and this Agreement constitutes a valid and binding agreement of the
Principal Shareholder, enforceable against the Principal Shareholder in
accordance with its terms.
4. Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors, assigns and heirs, as applicable.
5. Term and Termination. This Agreement will terminate automatically, without
any action on the part of any party hereto, on the earlier of (a) ten (10) years
following the date of this Agreement, (b) the date on which the Shareholder no
longer owns any of the Shares or (c) at any time upon notice by the Principal
Shareholder to the Shareholder.
6. Entire Agreement. This Agreement (including the documents and the instruments
referred to herein) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

 

 



--------------------------------------------------------------------------------



 



7. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Colorado applicable to
contracts executed and fully performed within the State of Colorado, without
regard to the conflicts of laws provisions thereof.
8. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given upon receipt by the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):

  a.   If to Shareholder, to:

                       
 
                     
 
                     
 
  Fax:        
 
     
 
   

  b.   If to Principal Shareholder:

Michael Hodges
c/o Genesis Fluid Solutions, Ltd.
6660 Delmonico Drive, Suite 242-D
Colorado Springs, CO 80919
Fax: (719) 576-0370
9. Severability. This Agreement shall be deemed severable. The invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of the balance of this Agreement or of any other term
hereof, which shall remain in full force and effect. If any of the provisions
hereof are determined to be invalid or unenforceable, the parties shall
negotiate in good faith to modify this Agreement so as to affect the original
intent of the parties as closely as possible.
10. Waiver. The parties hereto may, to the extent permitted by applicable law,
(a) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto or (b) waive compliance with
any of the agreements or conditions contained herein. Any agreement on the part
of a party hereto to any such waiver shall be valid only if set forth in a
written instrument signed on behalf of such party. The failure of any party to
this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of those rights.
11. Modification. No supplement, modification or amendment of this Agreement
will be binding unless made in a written instrument that is signed by all of the
parties hereto and that specifically refers to this Agreement.

 

 



--------------------------------------------------------------------------------



 



12. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
such counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.
13. Headings. All section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
PRINCIPAL SHAREHOLDER:

     
 
Michael Hodges
   
 
   
SHAREHOLDER:
   
 
   
 
Print Name:
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF IRREVOCABLE PROXY
The undersigned is a party to the Voting Agreement, dated as of September
 _____, 2009 (the “Voting Agreement”), by and between Michael Hodges and the
undersigned. All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Voting Agreement.  
The undersigned hereby revokes any previous proxies previously granted with
respect to any Shares and appoints Michael Hodges, and any individual who shall
be designated by Michael Hodges, with full power of substitution and
resubstitution, as attorney-in-fact and proxy of the undersigned to attend any
and all meetings of shareholders (and any adjournments or postponements thereof)
or to vote by written consent in lieu of such meetings, of Genesis Fluid
Solutions, Ltd., a Colorado corporation (the “Company”) or a company whose
securities are issued in exchange for the GFS Shares, solely to vote all Shares
in accordance with the terms of the Voting Agreement.
This proxy has been granted pursuant to Section 1 of the Voting Agreement. This
proxy shall be deemed to be a proxy coupled with an interest and is irrevocable
during the term of the Voting Agreement to the fullest extent permitted under
Colorado law.
The undersigned authorizes such attorney and proxy to substitute any other
person to act hereunder, to revoke any substitution and to file this proxy and
any substitution or revocation with the Secretary of the Company.
Dated: September  _____, 2009

         
 
 
 
Print Name:    

 

 